DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 9/21/2020, with respect to claims 8, 9, and 18 have been fully considered and are persuasive.  The objection due to minor informalities of claims 8, 9, and 18 has been withdrawn. 
Applicant’s arguments, see pages 8-11, filed 9/21/2020, with respect to the rejection(s) of claim(s) 1, 15, and 20 under 35 U.S.C. 102(a) (1) and/or (a)(2) as being anticipated by W02016134585 to Li have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP5927801B2 to Ouchi, Wataru from here on Ouchi.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by WO2016134585 to Li.
Regarding claim 20 Li teaches a non-transitory computer-readable storage medium having instructions stored therein, which when executed by a processor, causes the processor to perform an uplink reference signal transmission method, the method comprising (P.73, discloses a processor, P. 142 memory, and other necessary hardware to send and receive instructions. P. 143 further discloses a computing device with program code executable so that instructions can be stored in s storage device to be executed): receiving, by a terminal device, a first configuration information of a first uplink measurement reference signal and a second configuration information of a second uplink measurement reference signal from a wireless network device (P.46, discloses a terminal device receiving a first and second configuration information of a first and second uplink measurement reference signal from a wireless network device described as a second node acquires channel state information (CSI) based on measurement of the first and second type signal), wherein the first configuration information is used to configure a time-frequency resource of the first uplink measurement reference signal (P.46, discloses a first information to configure a time-frequency resource of the first measurement reference signal described as the reference signal included in the first signal), the second configuration information is used to configure a time-frequency . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 6, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016134585 to Li in view of US-20200337065-A1 to Dinan.

Regarding claim 1, Li teaches an uplink reference signal transmission method, comprising: receiving, by a terminal device, a first configuration information of a first uplink measurement reference signal and a second configuration information of a  second uplink measurement reference signal from a wireless network device (P.46, discloses a terminal device receiving a first and second configuration information  of a first and second uplink measurement reference signal from a wireless network device described as a second node  acquires channel state information (CSI) based on measurement of the first and second type signal), wherein the first configuration information is used to configure a time-frequency resource of the first uplink measurement reference signal (P.46, discloses a first information to configure a time-frequency resource of the first measurement reference signal described as the reference signal included in the first signal), the second configuration information is used to configure a time-frequency resource of the second uplink  measurement  reference signal (P.46, discloses a second information to configure a time-frequency resource of the second measurement reference signal described as the reference signal included in the second signal ), wherein the first uplink measurement reference signal is a zero-power uplink measurement reference signal, and the second  uplink measurement  reference signal  is a non-zero-power uplink measurement reference signal (P. 50, Lns. 1-12, discloses a first uplink measurement reference signal is a zero-power reference described as the first measurement signal is a based on a first data signal and zero-power measure the reference signal.  It further discloses the 

Dinan teaches... wherein the first uplink measurement reference signal includes an uplink sounding reference signal (SRS) and the second uplink measurement reference signal includes an uplink sounding reference signal (SRS) (P.171, discloses wherein the first uplink measurement reference signal includes an uplink sounding reference signal (SRS) and a second uplink measurement reference signal described as the configuration parameters comprising  one or more sounding references signal (SRS) parameters.  The wireless device may receive a msg DCI indicating uplink resources in a number of one or more consecutive subframes).



Regarding claim 4, Li and Dinan teach the method according to claim 1, Li teaches...wherein  the first configuration  information of the first uplink measurement reference signal and the second configuration information of the second uplink measurement reference signal are included in a same uplink measurement reference signal process (P.49, Lns. 1-4, discloses the first and second configuration information are part of the same process described as the acquired CSI to embodiment 1 obtaining the first and second information or just the second information and able to derive the first information from the data shared channel).

Regarding claim 5 Li and Dinan teach...the method according to claim 1, Li teaches ...wherein the receiving by the terminal device a first configuration information of a first uplink measurement reference signal and a second configuration information of a second uplink measurement  reference  signal from the wireless network device comprises: receiving, by the terminal device, a first indication and a third configuration information from the wireless 

Regarding claim 6 Li and Dinan teach the method according to claim 5, Li teaches...wherein the third configuration information further comprises the first indication (P.57, discloses the third configuration further comprises a first indication as any configuration as indication can be any other than first indication.  Every field added to the configuration is indicated on the resource allocation).

Regarding claim 15 Li and teaches a communications apparatus, comprising: a processor, a memory, and a transceiver unit, wherein the memory is configured to store instructions, and the processor is configured to execute the instructions to: control the transceiver unit to receive and send signals (P.73, discloses a processor, P. 142 memory, and other necessary hardware to send and receive instructions); receive a first configuration information of a first uplink measurement reference signal and a second configuration information of a second uplink  measurement reference signal from a wireless network device (P.46, discloses a terminal device receiving a first and second configuration information  of a first and second uplink measurement reference signal from a wireless network device described as a second node  acquires channel state information (CSI) based on measurement of the first and second type signal), wherein the first configuration information is used to configure a time-frequency resource of the first uplink measurement reference signal (P.46, discloses a first information to configure a time-frequency resource of the first measurement reference signal described as the reference signal included in the first signal).  The second configuration information is  used  to configure a time-frequency resource of the second uplink  measurement  reference signal (P.46, discloses a second information to configure a time-frequency resource of the second measurement reference signal described as the reference signal included in the second signal), wherein the first uplink measurement reference signal is a zero-power uplink measurement reference signal, and the second  uplink measurement  reference signal  is a non-zero-power uplink measurement reference signal (P. 50, Lns. 1-12, discloses a first uplink measurement reference signal is a zero-power reference described as the first measurement signal is a based on a first data signal and zero-power measure the 

Dinan teaches... wherein the first uplink measurement reference signal includes an uplink sounding reference signal (SRS) and the second uplink measurement reference signal includes an uplink sounding reference signal (SRS) (P.171, discloses wherein the first uplink measurement reference signal includes an uplink sounding reference signal (SRS) and a second uplink measurement reference signal described as the configuration parameters comprising  one or more sounding references signal (SRS) parameters.  The wireless device may receive a msg DCI indicating uplink resources in a number of one or more consecutive subframes).



Regarding claim 17 Li and Dinan teach the communication apparatus of claim 15, Li teaches wherein to receive a first configuration information of a first uplink measurement reference signal and a second configuration information of a second uplink measurement reference signal from a wireless network device, the processor is further  configured  to  execute  the instructions to: receive a first indication and a third configuration information from the wireless network device, wherein the first indication is used to indicate whether the  received third configuration information comprises the first configuration  information  of  the first uplink measurement reference signal or the second configuration  information  of the second uplink measurement reference signal (P.57, discloses the receiving of a first indication and third indication where the received third configuration information comprises the first information of the first uplink measurement reference signal described as receiving channel state information with indications for each of the signals that can be any of the channel quality indicator CQI, precoding matrix indicator PMI, rank indication RI, channel matrix indication information, beam indication information, antenna selection indication information, error level .

Claims 2, 7, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016134585 to Li, US-20200337065-A1 to Dinan in view of US-20170237535-A1 to Park.

Regarding claim 2, Li and Dinan teach the method according to claim 1, but does note teach wherein one or more of the  first configuration information and the second configuration information  is  carried  in higher layer signaling.

Park teaches... wherein one or more of the first configuration information and the second configuration information is carried in higher layer signaling (P.218, discloses the one or more of the first and second configuration information is carried in a higher layer signaling described as the channel state information (CSI) reference signal may be configure by RRC signaling (higher signals) to carry various types of information for example the non-zero power CSI-RS).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Dinan by incorporating the teachings of Park because the addition of the signaling method for CoMP between the station and 

Regarding claim 7 Li teaches the method according to claim 5, but does not teach...wherein the first indication is carried in a downlink control information (DCI) field or a higher layer signaling.

Park teaches... wherein the first indication is carried in a downlink control information (DCI) field or a higher layer signaling (P.194, discloses the first indication carried through higher layer signaling).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Dinan by incorporating the teachings of Park because the addition of the signaling method for CoMP between the station and terminal device allows for specific resource allocation information for resource blocks providing higher layer transport (Park, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 12 Li and Dinan teach the method according to claim 1, Li teaches ... sending, by the terminal device, the second uplink measurement reference signal on a time-frequency resource that is other than the triggered time-frequency resource in the plurality of groups of time-frequency resources but in the time-frequency resource of the second uplink measurement reference signal (P.46, discloses a second information to configure a time-frequency resource of the second measurement reference signal described as the reference signal included in the second signal), but does not teach...wherein the first configuration information of the first uplink measurement reference signal is used to indicate a time-frequency resource for aperiodic transmissions of the first uplink measurement reference signal and to indicate a plurality of groups of time-frequency resources of the first uplink measurement reference signal, and the method further comprises: receiving, by the terminal device, a trigger information from the wireless network device, wherein the trigger information is used to trigger at least one of the plurality of groups of time-frequency resources.

Park teaches... wherein the first configuration information of the first uplink measurement reference signal is used to indicate a time-frequency resource for aperiodic transmissions of the first uplink measurement reference signal and to indicate a plurality of groups of time-frequency resources of the first uplink measurement reference signal, and the method further comprises (P.234, discloses a first uplink measurement reference signal use to indicate an aperiodic transmission of the first uplink measurement signal to indicate a plurality of groups of time-frequency resources described as the aperiodic reporting configured  to each UE by a CSI request from a Base Station (network device) ): receiving, by the terminal device, a trigger 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Dinan by incorporating the teachings of Park because the addition of the signaling method for CoMP between the station and terminal device allows for specific resource allocation information for resource blocks providing higher layer transport (Park, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 19 Li and Dinan teach...the communication apparatus of claim 15, Li teaches... send the second uplink measurement reference signal on a  time-frequency  resource that is other than the triggered time-frequency resource in the plurality of groups of time-frequency resources but in the time-frequency resource of the second uplink measurement reference signal (P.46, discloses a second information to configure a time-frequency resource of the second measurement reference signal described as the reference signal included in the second signal), but does not teach...wherein the first configuration information of the first 

Park teaches...wherein the first configuration information of the first uplink measurement reference signal is used to indicate a time-frequency resource for aperiodic transmissions of the first uplink measurement reference signal and to indicate a plurality of groups of time-frequency resources of the first uplink measurement reference signal, and wherein the processor is further configured to execute the instructions to (P.234, discloses a first uplink measurement reference signal use to indicate an aperiodic transmission of the first uplink measurement signal to indicate a plurality of groups of time-frequency resources described as the aperiodic reporting configured  to each UE by a CSI request from a Base Station (network device)).  Receive a trigger information from the wireless network device, wherein the trigger information is used to trigger at least one of the plurality of groups of time-frequency resources (P. 234, discloses the receiving by a terminal device (UE) a trigger information used to trigger at least one of a the plurality of groups of time-frequency resources described as a request sent by the Base Station to each UE and the UE sending the CSI in response to the request by the BS, a scheduling grant via a PUSCH).

.

Claims 3, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016134585 to Li, US-20200337065-A1 to Dinan in view of US-20150171948-A1.

Regarding claim 3, Li and Dinan teach...the method according to claim 1, but does not teach ...wherein the time-frequency resource of the first uplink measurement reference signal is a subset of the time-frequency resource of the second uplink measurement reference signal.

Xiao teaches... wherein the time-frequency resource of the first uplink measurement reference signal is a subset of the time-frequency resource of the second uplink measurement reference signal (P.31, discloses the type of signals carried on the first uplink measurement reference which are a subset of the second uplink measurement reference signal described as resources to be used for signal measurement and the second that indicates the CSI resources to be used for specific measurements).



Regarding claim 14 Li and Dinan teach the method according to claim 1, but does not teach...further comprising: receiving, by the terminal device, at least one of an uplink data channel and an uplink control channel, wherein at least one of the uplink data channel and the uplink control channel is mapped to a time-frequency resource other than the time-frequency resource of the first uplink measurement reference signal.

Xiao teaches... further comprising: receiving, by the terminal device, at least one of an uplink data channel and an uplink control channel, wherein at least one of the uplink data channel and the uplink control channel is mapped to a time-frequency resource other than the time-frequency resource of the first uplink measurement reference signal (P.22, discloses the terminal device receiving one uplink data channel and an uplink control channel which are mapped to a time-frequency resource other than the time-frequency resource of the first uplink measurement reference signal describe as a data channel and control channel that are mapped to different resource elements).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Dinan by incorporating the teachings of Xiao because the embodiments allow flexibility of measurements/CSI feedback/transmissions as well as supporting different types of transmission schemes that can be supported by CoMP, HetNet, and other transmission schemes (Xiao, P.31, Lns. 8-12). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 16 Li and Dinan teach the communication apparatus of claim 15, but does not teach...wherein the time-frequency resource of the first uplink measurement reference signal is a subset of the time-frequency resource of the second uplink measurement reference signal.

Xiao teaches... wherein the time-frequency resource of the first uplink measurement reference signal is a subset of the time-frequency resource of the second uplink measurement reference signal (P.31, discloses the type of signals carried on the first uplink measurement reference which are a subset of the second uplink measurement reference signal described as resources to be used for signal measurement and the second that indicates the CSI resources to be used for specific measurements).

.

Claims 8, 9, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016134585 to Li, US-20200337065-A1 to Dinan in view of US-20140269451-A1 to Papasakellariou.

Regarding claim 8 Li and Dinan teach the method according to claim 1, does not teach...further comprising: receiving, by the terminal device, a second indication from the wireless network device, wherein the second indication is used to indicate whether the first uplink measurement reference signal that is configured by the first configuration information is transmitted as periodic transmissions, aperiodic transmissions, or semi-persistent transmissions.

Papasakellariou teaches...further comprising: receiving, by the terminal device, a second indication from the wireless network device, wherein the second indication is used to indicate whether the first uplink measurement reference signal that is configured by the first 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Dinan by incorporating the teachings of Papasakellariou because the embodiments allows the transmission in multiple types of RS including channel state information (CSI-RS) CRS, and DMRS (Papasakellariou, P. 64, Lns1-12). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 9 Li, Dinan and Papasakellariou teach the method according to claim 8, Papasakellariou teaches wherein the second indication is carried in a higher layer signaling (Fig 11, P. 27, discloses wherein the first indication is carried in a higher layer signaling for the P-SRS or A-SRS transmission parameters).

Regarding claim 11 Li, Dinan and Papasakellariou teach the method according to claim 8, Papasakellariou teaches...wherein the first uplink measurement reference signal occupies, during the aperiodic transmissions, all subcarriers within a bandwidth of the first uplink measurement reference signal in a symbol to which the first uplink measurement reference 

Regarding claim 18 Li and Dinan teach the communication apparatus of claim 15, but does not teach...wherein the processor is further configured to execute the instructions to: receive a second indication from the wireless network device, wherein the second indication is used to indicate whether the first uplink measurement reference signal that is configured by the first configuration information is transmitted as periodic transmissions, aperiodic transmissions, or semi-persistent transmissions.

Papasakellariou teaches...further comprising: receiving, by the terminal device, a second indication from the wireless network device, wherein the second indication is used to indicate whether the first uplink measurement reference signal that is configured by the first configuration information is transmitted as periodic transmissions, aperiodic transmissions, or semi-persistent transmissions (P. 67, discloses the indication is used to indicate the first uplink measurement reference signal is transmitted as periodic, aperiodic transmission described as the CSI transmission from UE 114 can be a periodic (P-CSI)  or aperiodic (A-CSI)  as triggered by the CSI request field included in the DCI format conveyed by the PDCCH scheduling PUSCH).

.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO2016134585 to Li, US-20200337065-A1 to Dinan, and US-20170237535-A1 to Park in view of US-20140269451-A1 to Papasakellariou.

Regarding claim 13 Li, Dinan, and Park teach the method according to claim 12, but does not teach...wherein the first  configuration information is carried in a higher layer signaling, and the trigger information is carried in a downlink control information (DCI) field.

Papasakellariou teaches...wherein the first configuration information is carried in a higher layer signaling, and the trigger information is carried in a downlink control information (DCI) field (Fig. 11, P.27, discloses the first configuration is carried in a higher layer signaling, P. 67, further discloses the trigger information carried in a downlink control information (DCI) field)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li, Dinan, and Park by incorporating the .

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-10200168-B2 to Liu discloses trigger information.
US-20150029964-A1 to Seo discloses semi-persistent transmission.
US-10397921-B2 to Kusashima discloses DCI configuration of aperiodic and periodic transmissions.
US-20120140649-A1 to Choudhury discloses channel state information reports.
JP5927801B2 to Ouichi discloses Sounding Reference Signals 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476